Citation Nr: 0816527	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  06-37 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
December 1953.  He served in Korea during the Korean 
Conflict.

Procedural history

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (the RO) in which service connection was 
denied for tinnitus.

The veteran and his spouse testified at a hearing held in 
April 2008 at the RO before the undersigned Veterans Law 
Judge, a transcript of which has been associated with the 
veteran's claims file.

Issues not on appeal

In the October 2005 rating decision, the RO denied service 
connection for bilateral hearing loss and denied the 
reopening of a claim of service connection for skin and 
fungus infection (claimed as fungus on feet).  The veteran 
filed a timely Notice of Disagreement as to those denials.  

However, in May 2006 the veteran withdrew his appeal of the 
denial of the reopening of the claim of service connection 
for skin and fungus infection (claimed as fungus on feet).  
In an October 2006 rating decision, the RO granted service 
connection for bilateral hearing loss effective July 21, 
2005, and assigned a noncompensable (zero percent) 
evaluation.  The veteran has not disagreed with the 
determinations in the October 2006 rating decision.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned 
for the disability or the effective date of service 
connection).  Therefore, these two matters have been resolved 
and are not in appellate status.

In a March 2007 rating decision, the RO denied service 
connection for eight disorders and an increased rating for 
bilateral hearing loss.  The veteran has not disagreed with 
any of these determinations.  Those issues are therefore not 
in appellate status.


FINDING OF FACT

The competent medical evidence indicates that the veteran's 
currently diagnosed tinnitus is related to acoustic trauma he 
experienced in service.


CONCLUSION OF LAW

Tinnitus was incurred in military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for tinnitus.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The VCAA is accordingly generally applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) (the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim).  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in letters sent in July 
and August 2005, which were specifically intended to address 
the requirements of the VCAA.  The veteran and his 
representative have not contended that VCAA notice was in any 
way inadequate.  Regardless, as is discussed below, the 
Board's decision has resulted in allowance of service 
connection for tinnitus.  

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(d)(2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

With respect to Hickson element (1), current disability, 
there is conflicting medical evidence as to whether the 
veteran currently has tinnitus.  A January 2007 VA examiner 
diagnosed "no tinnitus reported."  However, a September 
2006 VA examiner diagnosed tinnitus, and a November 2006 VA 
outpatient note showed complaints of constant, bilateral 
tinnitus.  The Board finds that the evidence is in equipoise 
as to whether the veteran currently has tinnitus.  Therefore, 
Hickson element (1) is satisfied.

Moving to Hickson element (2), injury or disease, the Board 
will separately address disease and injury.  

There is no evidence of disease, that is to say tinnitus, in 
service.  Service medical records reflect no diagnosis of 
tinnitus or complaints of ringing in the ears.

Turning to the matter of in-service injury, the veteran has 
alleged that he was exposed to loud noises during service, 
specifically noise exposure from artillery.  The veteran's 
service personnel records reflect that his military 
occupational specialty was field artillery weapons armorer.  

Based on this evidence, the Board accepts that the veteran 
was exposed to acoustic trauma.  In-service incurrence of 
injury, that is to say hazardous noise exposure, has been 
shown to be sufficient to satisfy Hickson element (2).

The September 2006 VA examiner stated "[a]lthough it is 
possible that the tinnitus was incurred in the service, the 
ratio of possibility is so difficult to determine that it 
would only be speculative."  Given the ambiguity of the 
medical nexus opinion, the Board finds that the evidence is 
in equipoise as to whether the veteran's current tinnitus is 
related to in-service hazardous noise exposure.  Accordingly, 
Hickson element (3) has therefore also been met.



In summary, the Board is of the opinion that the veteran has 
met all three requirements needed to establish service 
connection for tinnitus.  Thus, the Board concludes that the 
relevant and probative evidence of record establishes that 
tinnitus was incurred in service.  The benefit sought on 
appeal is accordingly allowed.


ORDER

Service connection for tinnitus is granted.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


